Citation Nr: 0200132	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  96-19 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  The propriety of the evaluations assigned following the 
grant of service connection for post-traumatic stress 
disorder (PTSD) and anxiety disorder: 10 percent from May 26, 
1995, and 50 percent from January 26, 2001.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty from April 1943 to March 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from October 1995 and January 1997 rating 
decisions that awarded service connection and assigned an 
initial 10 percent rating for anxiety disorder, effective May 
26, 1995, and that denied entitlement to a total disability 
rating based on individual unemployability.  In December 
2000, the RO granted service connection for PTSD, and 
recharacterized the service-connected psychiatric disability 
as PTSD with anxiety disorder, for which the 10 percent 
initial rating was continued.  An August 2001 rating decision 
increased his rating for PTSD with anxiety disorder to 50 
percent disabling, effective January 26, 2001.

The Board has recharacterized the issue pertaining to the 
ratings assigned for PTSD and anxiety disorder as involving 
the propriety of the evaluations assigned following the grant 
of service connection, in light of the distinction noted by 
the United States Court of Appeals for Veterans Claims in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Furthermore, although the RO granted a higher rating for the 
veteran's PTSD and anxiety disorder during the pendency of 
the appeal, the veteran has not been granted the maximum 
available benefit from the effective date of the grant of 
service connection; hence, the question of a higher 
evaluation during each period under consideration (i.e., from 
May 1995, and from January 2001) remains viable on appeal.  
Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

The Board notes that the veteran's April 1996 substantive 
appeal (a VA Form 9, Appeal to the Board of Veterans' 
Appeals) reflects that he checked a box requesting a hearing 
before a member of the Board at the local VA office (Travel 
Board hearing).  A hearing was scheduled for September 11, 
2001.  However, that hearing was canceled, most likely due to 
the tragic events that occurred on that day.  There is no 
indication in the claims file that the veteran was 
rescheduled for another hearing, or that he has withdrawn his 
outstanding request for a Travel Board hearing.  

Therefore, to ensure full compliance with due process 
requirements, this case is hereby REMANDED to the RO for the 
following action:  

The RO should take the necessary steps to 
schedule the veteran for a Travel Board 
hearing at the RO at the earliest 
available opportunity.  Unless the 
veteran indicates a desire to withdraw 
the outstanding hearing request 
(preferably, in a signed writing), the 
hearing should be held, and the claims 
file thereafter transferred to the Board 
in accordance with current appellate 
procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





